Exhibit AGREEMENT AND PLAN OF MERGER BY AND AMONG COMPUWARE CORPORATION, COMPUWARE ACQUISITION CORP., GOMEZ, INC., AND WITH RESPECT TO SECTION 7.7, RICHARD J. BREKKA, JAIME W. ELLERTSON AND THOMAS A.F. KRUEGER, AS THE SECURITYHOLDER COMMITTEE Dated as of October 6, 2009 TABLE OF CONTENTS Page ARTICLE I - THE MERGER 1 1.1 The Merger 1 1.2 Effective Time 2 1.3 Effect of the Merger 2 1.4 Certificate of Incorporation and Bylaws 2 1.5 Directors and Officers of Surviving Corporation 2 1.6 Effect of the Merger on the Capital Stock of the Constituent Corporations; Rights of Dissenting Stockholders 3 1.7 Company Warrant 4 1.8 Cash-Out of Company Vested Options; Termination of Plans 4 1.9 Exchange and Payment Procedures 5 1.10 Rounding Adjustments 8 1.11 Taking of Necessary Action; Further Action 8 ARTICLE II - REPRESENTATIONS AND WARRANTIES OF THE COMPANY 8 2.1 Organization of the Company 9 2.2 Company Capital Structure 9 2.3 Anti-takeover Statutes 10 2.4 Subsidiaries 10 2.5 Authority 11 2.6 No Conflict 12 2.7 Consents 12 2.8 Company Financial Statements 12 2.9 Internal Controls 13 2.10 No Undisclosed Liabilities 13 2.11 No Changes 13 2.12 Accounts Receivable 16 2.13 Tax Matters 16 2.14 Restrictions on Business Activities 19 2.15 Real Property; Condition of Equipment; Customer Information 19 2.16 Intellectual Property 20 2.17 Contracts 27 2.18 Related Party Transactions 29 2.19 Governmental Authorization 29 2.20 Litigation 29 2.21 Minute Books 30 2.22 Environmental Matters 30 2.23 Brokers’ and Finders’ Fees; Third Party Expenses 30 2.24 Employee Benefit Plan and Compensation 30 2.25 Insurance 35 2.26 Compliance with Laws 36 -i- Page 2.27 Foreign Corrupt Practices Act 36 2.28 Warranties; Indemnities 36 2.29 Complete Copies of Materials 36 2.30 Representations Complete 36 ARTICLE III - REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 36 3.1 Organization, Standing and Power 36 3.2 Authority 36 3.3 No Conflict 37 3.4 Consents 37 3.5 Brokers’ and Finders’ Fees 37 3.6 Litigation 37 3.7 Funding 38 3.8 Reliance 38 ARTICLE IV - ADDITIONAL AGREEMENTS 38 4.1 Public Disclosure 38 4.2 Stockholder Approval 38 4.3 Acquisition Proposals 38 4.4 Consents 39 4.5 Conduct of the Business 40 4.6 Employment Matters 40 4.7 Spreadsheets 41 4.8 Indemnification of Officers and Directors 42 4.9 Preservation of Books and Records; Post-Closing Access 42 4.10 Additional Documents and Further Assurances 43 4.11 Certain Tax Matters 43 4.12 Supplements to Disclosure Schedule 45 4.13 Access and Investigation 45 4.14 Warrant Termination Agreement 45 4.15 Potential Section 280G Payments 45 ARTICLE V - CONDITIONS TO CLOSING 46 5.1 Conditions to Each Party’s Obligation to Effect the Merger 46 5.2 Conditions to Obligation of Parent and Merger Sub 46 5.3 Conditions to Obligation of Company 47 ARTICLE VI - CLOSING DELIVERIES OF THE PARTIES 48 6.1 Closing Deliveries of the Company 48 6.2 Closing Deliveries of Parent 50 -ii- Page ARTICLE VII - SURVIVAL OF REPRESENTATIONS AND WARRANTIES; PAYMENT OF LOSSES; ESCROW 51 7.1 Survival of Representations and Warranties 51 7.2 Payment of Losses of Parent Damaged Parties 51 7.3 Indemnification of Stockholder Indemnified Parties 52 7.4 Third Party Claims 52 7.5 Limitations on Payment for Losses 54 7.6 Escrow and Expense Funds; Escrow Period; Remedy 55 7.7 Securityholder Committee 56 ARTICLE VIII - TERMINATION 58 8.1 Termination 58 8.2 Effect of Termination 59 8.3 Expenses 59 ARTICLE IX - GENERAL PROVISIONS 59 9.1 Definitions 59 9.2 Notices 68 9.3 Interpretation 70 9.4 Counterparts 70 9.5 Entire Agreement; Assignment; Amendment 70 9.6 No Third Party Beneficiaries 70 9.7 Severability 70 9.8 Governing Law 71 9.9 Waiver of Jury Trial 71 9.10 Waiver 71 9.11 Equitable Remedies 71 INDEX OF EXHIBITS Exhibit Description Exhibit A Certificate of Merger Exhibit B Company Legal Opinion Exhibit C Escrow Agreement -iii- AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER (the “Agreement”) is made and entered into as of October 6, 2009 by and among Compuware Corporation, a Michigan corporation (“Parent”), Compuware Acquisition Corp., a Delaware corporation and a wholly owned subsidiary of Parent (“Merger Sub”), Gomez, Inc., a Delaware corporation (the “Company”), and, with respect to Section 7.7, Richard J. Brekka, Jaime W. Ellertson and Thomas A.F. Krueger, as members of the Securityholder Committee.Certain capitalized terms used herein are defined in Section RECITALS A.The Boards of Directors of each of Parent, Merger Sub and the Company believe it is in the best interests of its corporation and its respective stockholders that Parent acquire the Company through the statutory merger of Merger Sub with and into the Company (the “Merger”) and, in furtherance thereof, have approved the Merger. B.Pursuant to the Merger, among other things, and subject to the terms and conditions of this Agreement, all of the issued and outstanding capital stock of the Company shall be converted into the right to receive the consideration set forth in this Agreement. C.A portion of the consideration otherwise payable by Parent in connection with the Merger shall be placed in escrow by Parent as security for certain obligations set forth in this Agreement. D.The Company, on the one hand, and Parent and Merger Sub, on the other hand, desire to make certain representations, warranties, covenants and other agreements in connection with the Merger. E.Concurrent with the execution and delivery of this Agreement, as a material inducement to Parent and Merger Sub to enter into this Agreement, each Key Employee has entered into a confidentiality, non-competition, non-solicitation and development agreement to be effective at the Effective Time. NOW, THEREFORE, in consideration of the mutual agreements, covenants and other premises set forth in this Agreement, the mutual benefits to be gained by the performance of such agreements, covenants and other premises, and for other good and valuable consideration, the receipt and sufficiency of which are acknowledged and accepted, the parties agree as follows: ARTICLE I THE MERGER 1.1The Merger.At the Effective Time and subject to and upon the terms and conditions of this Agreement and the applicable provisions of the
